Citation Nr: 0002735	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a left foot 
nerve palsy, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased, compensable, evaluation for 
a right little finger disability.

4.  Entitlement to service connection for degenerative joint 
disease of the left knee.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for heat 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has pain, rare swelling, and slight ligament 
laxity in his right knee.  The right knee has a range of 
motion of 20 degrees of extension to 90 degrees of flexion 
with no crepitance or clinically reported instability.

3.  The veteran has incomplete footdrop on the left side, but 
has 30 percent of normal strength of dorsiflexion with some 
sensory loss and the need for a brace; more than severe 
incomplete paralysis of the peroneal nerve is not shown.

4.  The veteran's service-connected right little finger is 
not amputated, ankylosed, or angulated.  There is however 
some limitation of motion.

5.  No competent medical evidence or opinion has attributed 
the veteran's current left knee disability to either his 
active service or to his service connected disabilities.

6.  The evidence submitted by the veteran to reopen his claim 
for service connection for heat stroke subsequent to the 
March 1996 Board decision does not bear directly and 
substantially on the specific matter under consideration.


CONCLUSIONS OF LAW

1.  The residuals of the right knee arthroplasty are not more 
than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5055 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for peroneal palsy of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.7, 4.124a, 
Diagnostic Code 8521 (1999).

3.  The criteria for a compensable evaluation for a right 
fifth finger disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a); 38 C.F.R. §§ 3.321, 4.7, 4.71a Diagnostic 
Codes 5156 and 5227 (1999).

4.  The veteran's claim for service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

5.  Evidence submitted by the veteran with respect to service 
connection for residuals of heat prostration since the March 
1996 Board decision is not new and material and does not 
serve to reopen his claim for service connection.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right knee disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right knee disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran underwent a right total knee arthroplasty in 
November 1988.  A February 1989 postoperative evaluation 
report shows that he had no complaints.  The knee was stable 
and could be fully extended and flexed to 100 degrees.  It 
was noted that he was playing golf.  He was seen in February 
1990, at which time it was noted that his leg could be fully 
extended and flexed to 115 degrees.  There was some 
instability on testing, but it was not functional in nature.  
There was no pain or swelling.

An April 1990 VA examination found moderate crepitation 
without effusion or swelling.  The left leg could be flexed 
to 90 degrees and lacked about 10 degrees of full extension.  
The veteran complained that the knee would begin to hurt 
after he stood for a period of time, but he could walk for 
approximately 1 mile or 2 at a reasonable pace.  It was 
recorded that he could stand for about 15 to 20 minutes 
before his right knee would start swelling and become more 
uncomfortable.  He had difficulty sleeping at night because 
of either pain in his right knee or a tingling discomfort in 
his left leg.  He had to give up his golf game the prior 
year.  The right knee had not given way since the 
replacement.  An X-ray film was interpreted as showing that 
the knee replacement was in good position.  A February 1991 
VA orthopedic evaluation found that the right leg could be 
fully extended and flexed to 120 degrees.  There was 
excellent tracking and stability, with no synovitis or pain. 
Essentially the same findings were reported on a January 1992 
orthopedic evaluation.

During a February 1993 VA examination, the veteran reported 
that he had been employed as a sales manager at a cemetery 
since 1986 and had not lost any time from work in the prior 
12 months.  Examination of the right knee revealed a well- 
healed anteromedial parapatellar incision scar and an 
anterior incision scar.  There was some effusion in the knee.  
The right leg could be fully extended and flexed to 125 
degrees; no instability was reported.

At a personal hearing, conducted in March 1994, the veteran 
said that he could not walk more than approximately one-half 
block without having to stop to rest his knee.  He said that 
his knee would swell every day and that, at times, it would 
give way.  He said that he had difficulty climbing stairs, 
but more difficulty descending them.  He reported that he 
used a cane frequently.

A Board decision, dated in March 1996, found that the 
residuals of the right knee arthroplasty were not more than 
30 percent disabling.  Evidence submitted subsequent to that 
decision consists of VA outpatient treatment reports and the 
report of a VA examination, conducted in April 1998.  The 
outpatient treatment reports show few complaints regarding 
the right knee disability.  Records from June 1997 show the 
right knee with positive stability and 0-120 degrees of 
motion.  X-ray examination showed no adverse changes.  

The report of the April 1998 VA examination shows the veteran 
complaining of constant pain.  He took no medication for the 
discomfort.  The knee did not lock or give way.  He rarely 
had swelling of the knee.  He reported increased pain with 
all activities and with weather changes.  He reported 
occasional use of a cane.  He was unable to squat, run, or 
walk more than one block due to the knee.  

Examination showed a well healed, non tender 21 cm vertical 
anterior scar.  He could extend to 20 degrees and flex to 90 
degrees without crepitance.  He had slight laxity.  No edema 
was noted.  He ambulated with a moderate limp and was unable 
to squat.  He had tenderness along the medial and lateral 
aspects of the knee.  The impression given was postoperative 
right total knee arthroplasty.

Prosthetic replacement of the knee joint is rated 100 percent 
disabling for one year following implantation of the 
prosthesis.  Following that, it is rated as 60 percent 
disabling when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the residuals of the replacement are 
under Codes 5256, 5261 and 5262, with a 30 percent minimum 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Although not specifically mentioned in Code 5055, subluxation 
or lateral instability of the knee is rated a maximum of 30 
percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Limitation of flexion of the leg is evaluated at 
a maximum of 30 percent when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension is rated 30 percent disabling when 
the leg lacks 20 degrees of full extension, with higher 
evaluations being provided for more severe extension lags.  
38 C.F.R. 4.71a, Diagnostic Code 5261.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace is rated 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Because the veteran is able to extend his right leg to 20 
degrees and flex it to approximately 90 degrees, he is not 
entitled to a higher evaluation on the basis of limitation of 
motion.  Although he has testified that his knee has given 
way and there was finding of laxity, no subluxation or 
lateral instability has been reported on the various 
examinations so as to warrant an increased rating under Code 
5257. 

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles or 
associated structures, or to deformity, adhesions, defective 
innervation or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).

No atrophy or significant weakness of the veteran's right 
lower extremity has been reported.  Although he has reported 
giving way of the knee and has said that he uses a cane, it 
was noted on the February 1993 VA examination that he did not 
require a walker or cane.  On examination in April 1998 it 
was noted that he occasionally uses a cane.  He can walk for 
one block before he must rest.  There is no indication that 
he requires a brace.  Considering these findings, the 
veteran's subjective complaints are outweighed by the medical 
findings.  Pain is contemplated by the criteria of Code 5055 
and there is no medical indication that any pain that the 
veteran experiences is above that contemplated by a 30 
percent evaluation.  Accordingly, the Board concludes that 
the residuals of the right knee arthroplasty are not more 
than 30 percent disabling.


2.  Entitlement to an increased evaluation for a left foot 
nerve palsy, currently evaluated as 30 percent disabling.

As noted above, claims for increased evaluations are 
considered to be well grounded.  The Board is satisfied that 
all relevant facts pertaining to the left foot disability 
have been properly developed.  There is no indication that 
there are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

During a February 1988 VA examination, it was recorded that 
the veteran had fallen when his right knee gave way.  About 
10 days later, he developed a left footdrop.  Examination 
found that the veteran had very little strength in raising 
the toes of the left foot, probably 20 percent of normal.  He 
had hypesthesia from the lower third of the leg down to the 
dorsum of the foot, anteriorly.  An April 1990 VA examination 
found numbness on the lateral side of the left leg from the 
distal third extending into the big toe, with less numbness 
in the two lateral toes.  There was approximately 60 percent 
of strength in dorsiflexion as compared to the right, and 
about 80 percent strength on plantar flexion as compared to 
the right.  There was no swelling.

During the February 1993 VA examination, it was noted that 
the veteran had been found to be diabetic in 1988 and was 
currently on medication for his diabetes.  Over the years, he 
had developed numbness and tingling in his feet, which was 
fairly symmetrical and caused him to have severe pain, 
especially at night when he was trying to sleep.  He walked 
with a brace on his left foot because of the footdrop, but 
did not use a walker or cane.  He was able to raise the foot 
approximately 20 degrees and had good plantar flexion.  There 
was good flexion and extension of the left knee.  The left 
midcalf measurement was 2 centimeters smaller than the right.  
There was decreased sensation to pinprick from the ankles, 
distally into both feet and an area of sensory loss to 
pinprick down the medial portion of the left leg, from below 
the left knee to the level of the ankle.  He had decreased 
vibratory and proprioceptor sensation in both feet.  There 
were no reflexes in either the left knee or left ankle.  The 
diagnostic impressions were partial footdrop on the left 
side, secondary to "peritoneal" nerve injury, and bilateral 
stocking distribution sensory loss secondary to diabetic 
neuropathy.

The report of a VA examination, conducted in April 1998, 
shows the veteran wearing a brace on the left lower 
extremity.  He reported that his disability has progressively 
worsened, and that functionally he can only walk about one 
block now.  He reported that his feet are cold and tingle at 
night.  He has been known to have borderline diabetes for the 
past 6-8 years.

Examination showed a partial left foot drop with 
approximately 30 percent normal strength of dorsiflexion of 
the left foot.  In addition he had mild weakness of the 
distal musculature of all four extremities with approximately 
90 percent normal strength.  Atrophy of the intrinsic hand 
and foot muscles was present.  He also had a 5-6 hz resting 
tremor of both upper extremities.  Mild cogwheel rigidity of 
both upper extremities was present.  Sensory examination 
showed touch and proprioception were intact.  Pinprick 
sensation was decreased in a stocking distribution to the 
ankles bilaterally.  It was further decreased up the left 
lower extremity in the distribution of the peroneal nerve.  
Vibratory sensation was absent in the feet, but intact at the 
knees and in the hands.  Ankle jerks were absent bilaterally.  
Plantar responses flexor bilaterally.  The impression given 
was left peroneal neuropathy with incomplete left foot drop 
and sensory loss in the distribution of the left peroneal 
nerve, and distal symmetrical sensorimotor peripheral 
neuropathy which is most probably secondary to diabetes 
mellitus.

Complete paralysis of the external popliteal (peroneal) nerve 
is manifested by footdrop and slight droop of the first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsiflexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction and 
anesthesia covering the entire dorsum of the foot and toes.  
It is rated as 40 percent disabling.  Incomplete paralysis is 
rated as 30 percent disabling when severe, 20 percent 
disabling when moderate, and 10 percent disabling when mild.  
38 C.F.R. § 4.124(a), Diagnostic Code 8521.  The term 
"incomplete paralysis" indicates a degree of loss or impaired 
function substantially less than the type picture for 
complete paralysis.  38 C.F.R. § 4.124(a).

The veteran has partial left footdrop.  Dorsiflexion was 
described by the examiner as 30 percent of normal strength 
but was not lost.  He does not have complete footdrop, but 
does wear a brace.  He reported that he believes that the 
disability is worsening.  Loss of sensation was shown, 
although loss of sensation in a stocking distribution has 
been attributed to diabetes.  Based on these findings, even 
considering all loss of sensation, severe, incomplete 
paralysis only is shown, warranting the assignment of a 30 
percent evaluation, but the criteria for complete paralysis 
and a higher evaluation are not present.  The veteran's 
complaints of severe pain have been attributed to the 
nonservice- connected diabetes.


3.  Entitlement to an increased, compensable, evaluation for 
a right little finger disability.

As noted above, claims for increased evaluations are 
considered to be well grounded.  The Board is satisfied that 
all relevant facts pertaining to the right little finger 
disability have been properly developed.  There is no 
indication that there are additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection for dislocation of the right small finger 
was granted by a rating decision of December 1955.  No 
residuals were shown at that time and the disability was 
rated as noncompensable.  The report of the most recent 
examination shows the veteran complaining of rare discomfort 
in the right fifth finger, but stating he is unable to flex 
it without the use of the left hand, but can fully extend it.  
He is right handed and stated that the finger gets in the way 
when he writes.  

Physical examination showed a well-healed, non-tender, 2 cm 
vertical palmar scar over the proximal interphalangeal joint.  
No tenderness was noted.  The veteran could fully extend the 
finger, but was unable to flex it without assistance.  
Sensation was intact.  X-ray examination showed no 
significant abnormalities.  The impression was residuals, 
dislocation of the right fifth finger.  

Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5156 (1999).  
Ankylosis is considered to be extremely unfavorable when all 
of the joints of the finger are in extension or in extreme 
flexion, or when there are rotation and angulation of the 
bones.  38 C.F.R. Part 4, Diagnostic Code 5227 (1999).  A 10 
percent evaluation for amputation of the little finger of the 
major or minor upper extremity is warranted if the point of 
amputation is at the proximal interphalangeal joint or 
proximal thereto, without a metacarpal resection.  A 20 
percent evaluation requires that the amputation involve a 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. Part 4, Diagnostic Code 5156 (1999).

The report of the most recent VA examination shows that the 
veteran is able to fully extend his right fifth finger and 
can flex it with assistance.  No tenderness or lack of 
sensation was noted.  The veteran's right little finger has 
not been amputated; therefore, the amputation portion of 38 
C.F.R. Part 4, Diagnostic Code 5156 (1999), does not apply.  
Additionally, the most recent examination of the veteran's 
finger does not reveal extreme ankylosis.  That is, he is 
able to bend the finger at the joints although there is some 
limitation of motion.  Also, there is no evidence showing 
rotation or angulation of the bones therein.  Therefore, it 
is the conclusion of the Board that the evidence does not 
support a compensable evaluation.


4.  Entitlement to service connection for degenerative joint 
disease of the left knee.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had a left knee injury in service or 
a service incurred disability which caused a left knee 
injury, whether he currently has a left knee disability, and 
whether there is a relationship between the two.  The veteran 
contends, in essence, that his current left knee disability 
is attributable to either his service connected right knee 
disability or his service connected left foot disability.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a chronic 
left knee disability.  VA records, dated in November 1995, 
show the veteran complaining of left knee pain for three 
weeks, worse with weight bearing.  X-ray examination showed 
spurring of the articular surface of the left patella.  
Physical examination in March 1996 showed the veteran was 
status post total right knee arthrotomy in 1988 and had 
current complaints of degenerative joint disease of the left 
knee.  X-ray examination in June 1997 showed no adverse 
changes on the right and minimal if any changes on the left.  
The left knee was noted to be status quo.  VA examination in 
April 1998 shows no complaints regarding the left knee. 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
left knee disability.  The only positive evidence presented 
is the veteran's representative's statements that a left knee 
disability is attributable to the veteran's other service 
connected disabilities.  This alone, is insufficient to 
render the claims well grounded.  Since the appellant has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1995); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the RO has complied 
with this obligation in the September 1998 statement of the 
case, the January 1999 supplemental statement of the case, 
and in the above discussion.


5.  New and Material evidence to reopen a claim for service 
connection for heat stroke.

The veteran contends that he has residuals of sunstroke.  
Service connection for this claimed disorder was denied by a 
June 1955 rating decision.  Service connection was most 
recently denied in a Board decision of March 1996.  

The March 1996 Board decision noted that service connection 
for heat prostration was denied by the September 1955 rating 
decision because it was not shown by the evidence of record.  
The evidence of record included a service medical record 
which showed that the veteran was hospitalized in June 1953.  
Reportedly, he had been working in direct sunlight and had 
been sunbathing prior to going on sick call.  When he was 
seen in the receiving wing, it was thought that he was 
suffering from acute heat prostration.  Further examination 
resulted in a final diagnosis of acute tonsillitis.

Subsequent to that decision, the Board noted that the veteran 
submitted a statement from his brother to the effect that the 
veteran suffered a heat stroke in 1953, and a statement dated 
in March 1994 by a private physician to the effect that the 
veteran had been advised in 1981 to avoid excessive heat 
because of the possibility of heat stroke which he had had in 
previous years.  At his hearing, the veteran testified that 
he had been on crash, fire, and rescue detail, and that one 
day he passed out.  He said his brother had been stationed 
with him at the time of the incident and had visited him in 
sick bay.  He reported that he feels that because of the heat 
stroke he has less tolerance of heat.  He said that his 
private physician has told him not to be out in the sun or 
heat for too long a time.

Subsequent to the March 1996 Board decision the veteran has 
not submitted any new evidence regarding this issue.  He 
merely stated in his claim, submitted in October 1998, that 
he wanted his claim for service connection for heat stroke 
reevaluated.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.

After a review of the record, the Board finds that the 
veteran has not submitted new evidence regarding this issue.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1996 Board decision is not material, 
as required under the applicable statutory and regulatory 
provision.  Thus, the claim for service connection for heat 
stroke is not reopened and the Board's March 1996 decision 
remains final.  


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling, is 
denied.
Entitlement to an increased evaluation for a left foot nerve 
palsy, currently evaluated as 30 percent disabling is denied.
Entitlement to an increased, compensable, evaluation for a 
right little finger disability is denied.
Entitlement to service connection for degenerative joint 
disease of the left knee is denied.
Entitlement to service connection for heat stroke is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

